Citation Nr: 1317245	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  08-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for bilateral pes planus.

2.  Entitlement to service connection for a back disability, to include spondylotic changes at L4-5 and L5-S1.

3.  Entitlement to service connection for degenerative joint disease of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to February 1974. 

These matters were received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  They are on appeal from a July 2007 rating decision.

In his April 2008 substantive appeal, the Veteran requested a hearing before the Board, but withdrew that request in an October 2010 written statement from his representative.

In April 2010, the RO in Seattle, Washington, granted separate 10 percent ratings for right and left foot hallux valgus, and notified the Veteran of his right to appeal the decision.  An appeal of that decision has not been perfected.  Thus, it is not currently before the Board and will not be considered in this decision.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The issues of service connection for a back disability, to include spondylotic changes at L4-5 and L5-S1, and service connection for degenerative joint disease of the knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the period pertinent to the Veteran's June 2006 claim for an increased rating, his bilateral pes planus has been primarily manifested by severe pes planus with pain, stiffness, mild callus formation on the planter surface, midfoot pronation and medial displacement of the Achilles tendon, and such disability has resulted in difficulty with ambulation, standing, and performing activities using the feet, especially for prolonged periods of time.

2.  Such disability most closely approximates severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

3.  At no point has the Veteran's disability approximated either pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation, or moderately severe foot injury, of either foot.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5282, 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The information contained in a December 2006 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the December 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records, as well as articles submitted by the Veteran, have been obtained.  Also, the Veteran was provided VA examinations in February 2007 and February 2010.  The reports of these examinations were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by physicians with appropriate expertise, and the February 2010 VA examiner reviewed the claims file at the time of examination.  38 C.F.R. § 3.159(c)(4) (2012); Barr v Nicholson, 21 Vet. App. 303 (2007).   

In an April 2013 brief, the Veteran's representative asserted that the issue of a higher rating for bilateral pes planus should be remanded because the most recent examination of the Veteran's disability was over three years old.  The Veteran's representative further asserted that the Veteran's condition may have increased in severity during that time, and that there were no treatment records available to determine the current severity of the condition.  

When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination or other evidence of worsening.  VAOPGCPREC 11-95 (1995). 

In this case, while the Veteran's representative speculated that the Veteran's pes planus may have increased in severity, the Veteran has not asserted that his pes planus has worsened since the February 2010 VA examination, and the record does not otherwise reflect any such worsening.  Furthermore, neither the Veteran nor his representative has submitted any records of treatment or other such evidence that might indicate worsening.  Therefore, the Board determines that the current examinations are adequate for rating purposes, and that remand for a new examination is not warranted.

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's bilateral pes planus is rated under Diagnostic Code (DC) 5276, which provides ratings for acquired flatfoot.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2012).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, in his June 2006 claim for increase, the Veteran asserted that he was suffering from extreme tenderness in both feet and Achilles tendons, accompanied by intermittent spasms, and that he had unsuccessfully tried several medications to relieve the discomfort. 

June 2006 VA medical records reflect treatment for "severe" pes planus with complaints of bilateral great toe pain and bunions, and bilateral hammer toes, as well as diabetic neuropathy.  During that time, chronic pain in the soles, heels and Achilles tendons was noted, as well as bilateral dry skin and mild callus formation on the plantar surface.  

On February 2007 VA examination, the Veteran reported chronic pain, stiffness, and swelling of the feet, and treatment with Naprosyn.  He reported being able to ambulate without any assistive device up to one-half of a block until he was in pain, and it was noted that ambulation aids were not used, but that shoe inserts were used with little relief.  It was noted that the Veteran was employed at the post office where he was on his feet a lot, and that his pain was aggravated by prolonged standing on the job.  Range of motion of the feet was within functional limits, and there was painful motion at the bilateral great toes.  It was noted that the Veteran would be additionally limited by pain and lack of endurance equally following repetitive use or during flare-ups, with objective evidence of painful motion at the bilateral great toes.  There was tenderness at the bunions and calluses bilaterally.  The Veteran had normal ambulation without an assistive device, but he had callosities under the bilateral first metatarsal heads and at the great toes.  There was difficulty rising on the toes and heels secondary to increased pain.  Achilles tendons were medially displaced bilaterally, non-correctable and tender.  There was no forefoot or midfoot malignment.  X-rays revealed bilateral hallux valgus and left calcaneal spur.  The examining physician's diagnoses were severe bilateral pes planus, hallux valgus and left calcaneal spur.

In his August 2007 notice of disagreement, the Veteran argued that neither the appliances in his shoes nor medication had improved his foot condition, and that he had extreme tenderness of the plantar surfaces of his feet and heels.

On VA examination in February 2010, the Veteran reported continuing to have increasing severe pain in the feet on a daily basis, burning in the toes and Achilles area, weakness, stiffness, fatigability, lack of endurance and intermittent swelling but no heat or redness.  He reported that symptoms were steady without flare-ups.  He had prescription orthotics and diabetic shoes, but stated that the orthotics were not helping.  It was noted that there had been no hospitalizations or surgery for the feet, and that the Veteran was independent in activities of daily living.  It was also noted that the Veteran was a retired postal worker and mail handler, had retired in October 2008, and reported missing a lot of days and having to use Family Medical Leave Act as the result of multiple conditions including back pain and knee pain.  He stated that he could stand five minutes at a time and walk one block with his cane.

On physical examination, the right foot did not reveal any objective evidence of painful motion, instability, or weakness and there was no focal tenderness to palpation either over the bunion, the planter aspect, or the Achilles on examination.  The Veteran did have edema in the ankle area.  The left foot revealed the same findings, with no objective evidence of painful motion, instability, or weakness, and no tenderness in those areas described, but ankle edema.  It was noted that the Veteran ambulated with an antalgic gait with a straight cane.  The only callosities visible on examination were in the medial plantar aspect of the great toe, with no breakdown of the skin or unusual shoe wear patterns.  He had some hammer toes on both the right and left foot, digits two and three, that were correctable.  He had a bilateral fixed pes planus with midfoot pronation and 10 degrees of hallux valgus bilaterally, and attempts to correct this by manipulation indicated that it was fixed but he did not complain of pain.  He had active motion in the bilateral metatarsophalangeal joints without complaints of pain.  The diagnoses were bilateral severe fixed pes planus, bilateral hallux valgus, and left heel spur.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a higher rating than 30 percent for the Veteran's bilateral pes planus must be denied. 

The record reflects that, during the period pertinent to the Veteran's June 2006 claim for increase, his bilateral foot disability has been primarily manifested by pes planus, consistently characterized as "severe," with pain, stiffness, mild callus formation on the planter surface, midfoot pronation and medial displacement of the Achilles tendon.  Such disability has resulted in functional impairment including difficulty with ambulation, standing, and performing activities using the feet, especially for prolonged periods.  The Board finds that such disability most closely approximates "severe" bilateral flatfoot, and the criteria for a 30 percent rating under DC 5276.

The record has at no point reflected the criteria for a rating higher than 30 percent.  The Veteran's bilateral foot disability has not approximated "pronounced" flatfoot of either foot under the criteria of DC 5276.  While midfoot pronation has been noted, marked pronation or marked inward displacement has never been indicated in the record.  Also, the evidence has not reflected either extreme tenderness of plantar surfaces of the feet or severe spasm of the tendo achilles on manipulation.  While on February 2007 VA examination the Veteran was noted to have had tenderness at the bunions and calluses and Achilles tendons were medially displaced bilaterally, non-correctable and tender, the Veteran had normal ambulation without an assistive device, and no spasm of the Achilles tendon was noted.  Also, on February 2010 VA examination, neither foot revealed any objective evidence of painful motion, instability, or weakness, and there was no focal tenderness to palpation over the bunion, planter aspect, or Achilles.  

Even considering any additional functional loss due to pain, weakness, excess fatigability, incoordination, or other such factors, given the objective medical evidence, the Veteran's pes planus of each foot has more closely approximated severe flatfoot.  While the Veteran reported pain, swelling, stiffness and limitation in walking on February 2007 VA examination, it was noted that he was employed in the post office where he was on his feet a lot, and he had normal ambulation without an assistive device.  Also, on February 2010 VA examination, while it was noted that the Veteran ambulated with an antalgic gait with a cane, the Veteran also reported multiple conditions in addition to pes planus, such as back and knee problems, and, moreover, there was found to be no objective evidence of painful motion, instability, weakness, or focal tenderness to palpation of the planter aspect or the Achilles tendon on examination.  Given this, and the record as a whole, the Board finds that the Veteran's pes planus more closely approximates severe bilateral pes planus under DC 5276 than those for any higher rating under the applicable rating criteria.

The Board notes that the Veteran, in his June 2006 claim and August 2007 notice of disagreement, reported extreme tenderness of the plantar surfaces and Achilles tendons, accompanied by intermittent spasms.  The Veteran is competent to report matters within his own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's bare assertions of extreme tenderness and Achilles spasms are inconsistent with the objective medical evidence including the February 2007 and February 2010 reports of VA physicians, and the Board finds that the medical evidence is more probative with respect to such medical findings and outweighs the lay assertions of the Veteran.

Also, the Board acknowledges the Veteran's assertions on February 2010 VA examination that he was having increasing, severe pain in the feet on a daily basis, burning in the toes and Achilles area, weakness, stiffness, intermittent swelling, fatigability and lack of endurance.  The Board finds that such symptomatology is consistent with the criteria for a 30 percent rating under DC 5276, which contemplates severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  To the extent that the Veteran asserts that his pes planus approximates any higher rating under DC 5276, again, the Board finds that his assertions are outweighed by the objective medical evidence of record discussed above.  

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's disability, but finds that no other diagnostic code provides a basis for higher rating.  DC 5284 provides ratings for residuals of other foot injuries.  However, the diagnostic code he is currently evaluated under pertains to the Veteran's foot disability, and specifically to bilateral pes planus.  The Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

The Board also notes that the Veteran has been found on multiple occasions,  including on February 2010 VA examination, to have hammertoes of each foot.  However, even assuming that such hammertoes are in some way related to the Veteran's bilateral pes planus, such hammer toes were correctable on both the right and left foot and affected only digits two and three.  As hammer toe of all toes of neither foot has been shown, a separate compensable rating for hammer toes would not be warranted.  See 38 U.S.C.A. § 4.71a, DC 5282.

Also, this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board recognizes that the Veteran's disability has been productive of functional impairment.  The assigned rating of 30 percent rating reflects that his disability is productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.

The Veteran's pes planus has been primarily manifested by severe pes planus with pain, stiffness, mild callus formation on the planter surface, midfoot pronation and medial displacement of the Achilles tendon, and such disability has resulted in functional impairment such as difficulty with ambulation, standing, and performing activities using the feet, especially for prolonged periods.  Such manifestations are reasonably contemplated by the schedular criteria for a 30 percent rating under DC 5276, which contemplates severe flatfoot, with objective evidence of marked deformity such as pronation and abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The record does not reflect that the Veteran's pes planus has caused impairment in earning capacity above what would be average for such disability.  

Also, the record does not reflect that the Veteran's disability has been productive of marked interference with employment, and there is no indication in the record of frequent hospitalizations related to such disability.  In February 2007, the Veteran reported that his pain was aggravated by prolonged standing on the job where he was on his feet a lot, and in February 2010 he reported that, although he had retired in October 2008, he missed a lot of days and had to use Family Medical Leave Act as the result of multiple conditions including back pain and knee pain.  While such evidence reflects that the Veteran's pes planus caused impairment in his occupation, it does not reflect marked interference with employment. 

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disability.  In February 2007, the Veteran reported being employed, and in February 2010 he reported being retired; he has not asserted, and the record does not otherwise reflect, that he has been unemployable due to any disability or disabilities.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, a rating in excess of 30 percent for bilateral pes planus is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating higher than 30 percent for bilateral pes planus is denied.


REMAND

The Veteran asserts that a back disability and degenerative joint disease of the knees are secondary to his service-connected bilateral pes planus.  The reports of February 2010 VA examinations of the spine and knees contain diagnoses of lumbar spondylosis and bilateral knee osteoarthritis, as well as the examiner's opinions indicating that service connection of such disorders as secondary to the Veteran's foot condition could not be determined without resort to mere speculation, as the Veteran had a number of other risk factors involved.  However, the examiner did not provide a specific opinion as to whether the Veteran's diagnosed spine and knee disorders were aggravated by his service-connected pes planus.

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Under these circumstances, the Veteran should be provided another opinion addressing whether any back disability, to include spondylotic changes at L4-5 and L5-S1, or any degenerative joint disease of the knees was caused or has been aggravated by his service-connected bilateral pes planus.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate VA examiner to determine the etiology of any back disability, to include spondylotic changes at L4-5 and L5-S1, and any degenerative joint disease of the knees.  

Following a review of the claims file, to include service and post-service medical records, and specifically the February 2010 reports of VA spine and knee examination, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any back disability, to include spondylotic changes at L4-5 and L5-S1, and/or any degenerative joint disease of the knees was caused or has been aggravated (i.e. worsened in severity beyond its natural progression) by the Veteran's service-connected pes planus.

If the requested opinions cannot be provided without another examination of the Veteran, schedule the Veteran for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

A complete rationale for all opinions must be provided.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


